The opinion of the court was delivered, May 14th 1868, by
Shakswood, J. — It is unnecessary, in order to reach the justice of this case, to construe the Act of April 6th 1859, Pamph. L. 381, as applicable to the report of the viewers of damages under the'Act of March 27th 1848, Pamph. L. 273. The Act last named says, merely, that “ execution may issue thereon as in other cases of debt.” It says nothing about interest; if the report is confirmed by the court judgment shall be entered thereon. The Act of Í859 evidently provides for the verdicts of juries in court, in the usual course of the common law. But when the court below confirmed the report of t,he viewers they might and ought to have entered it, as of the time it was filed, nunc pro tunc, and it would then have carried interest from that day. We may consider that as actually done which ought to have been done. It can hardly be made a question that the plaintiff below was entitled to recover interest upon the value of his property taken by the company defendants and appropriated for the purposes of their road, from the time that it was taken. He is in the position of a vendor of land, who has always been held to have a right to interest on the purchase-money where possession has been delivered to the vendee. The viewers, no doubt, allowed him interest up to the date of the report. He has been paid by the company, interest from the time of the final confirmation of it by the court below, including the period during which the cause was delayed by the certiorari from this court. Why shall he not also have interest during the period that the cause was delayed in the court below by the exceptions filed' there ? No good reason has been or can be given. It would be a reproach to the law if the party were without remedy in such a case.
Judgment affirmed.